DETAILED ACTION
This office action is in response to the communication received August 10, 2022 concerning application number 16/396,666.
The amendments of 1, 7, 9, 24, and 25 are acknowledged. It is also noted that while claim 25 says “Original,” it is clear that claim has been amended due to the addition and removal of limitations in the claim. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Previous 35 USC 112 (b) rejections are withdrawn in response to amendments to the claims. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and Igota as well as Constantini have been considered but are moot because the new ground of rejection does not rely on these references for any teaching or matter specifically challenged in the argument.
Applicants arguments regarding Richmond are not persuasive. Applicant argues that Richmond does not teach or suggest a multichamber device where the chambers are divided into multiple columns, each having multiple chambers, to allow for pre-determined dosing that can be modified depending on the needs of patients. However, Richmond discloses rows of columnds in Fig. 10 as well as a column being divided into chambers in order to provided for convenient and sterile intermixing just prior to administration and/or for periodic administration of unit dose quantities (see col. 2, ll. 16-23), suggesting that the setup in these figures can be combined to provide a multichamber device where the chambers are divided into multiple columns, each having multiple chambers.

Claim Rejections - 35 USC § 112
Claim 9 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9, the originally filed disclosure does not specifically provide support for the first plurality of septa is configured to be breakable plastic. The only paragraph in the specification in which plastic occurs are related to the plastic sheet in paragraph 35, with no mention of septa. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5-7, 9, 14, 15, 17, 19-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al. (US 4,465,488).
Regarding claim 1, Richmond discloses a multichamber device 62 (see Fig. 10) comprising an exter surface (see Fig. 10, outside surface of device) defining an interior (inside of device), the multichamber device having a first end (see Fig. 10, bottom end side with port 88) comprising one port 88 and a second end 68 opposite of the first end, the multichamber device further comprising a first plurality of septa (see Fig. 10; Abstract, septa 22 within connecting port 82 similar to that disclosed in Fig. 2) and a second plurality of septa 66 dividing the interior into a plurality of first chambers 80 (see Fig. 10), the first plurality of septa being parallel with the first end and configured to open (see Figs. 10, 2; Abstract), the second plurality of septa configured to remain sealed (see Fig. 10; col. 5, ll. 61-66), the device further comprising a main chamber 86 abutting the first end and being wider than the plurality of first chambers 80 and the plurality of first chambers being organized into columns such that the columns extend from the second end to the main chamber and are oriented so that the first plurality of septa are configured to open toward the first end (see Figs. 10, 2). 
Richmond does not specifically disclose the multichamber device in the described embodiment above having two or more first chambers further divided into a plurality of second chambers, the second chambers having septa configured to break to allow the contents of the second chambers to deposit into the main chamber upon a force being applied to the septa. 
However, Richmond discloses in the embodiment of Fig. 9 having a chamber (chamber within 54, comprised of first three chambers 58 at the top that include septa 60) divided into a plurality of second chambers 58 (see Fig. 9, first three chambers labeled 58 in upper portion of bag), the second chambers having septa (see Figs. 2, 9, septa 22 within connecting ports 60) configured to break to allow the contents of the second chambers to deposit into the main chamber upon a force being applied to the septa (see Fig. 9). Furthermore, Richmond discloses this embodiment particularly applicable to the situation where a selected quantity of medicament is to be periodically administered to the patient (see col. 5, ll. 45-49), therefore suggesting that it is the same medicament in the secondary chambers of the column. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first chambers of Richmond further divided into a plurality of second chambers, causing each column to be made up of three chambers, the second chambers having septa configured to break to allow the contents of the second chambers to deposit into the main chamber upon force being applied to the septa, this division of chambers into second chambers disclosed by Richmond, and allowing for more variation in possible mixtures within the multichamber device, such as more control in volume mixed due to being applicable to the situation where a selected quantity of medicament is to be periodically administered to the patient (see col. 5, ll. 48).
Regarding claim 3, teachings or Richmond are described above and Richmond further discloses the multichamber device comprises a flexible material (see col. 3, ll. 18-19; cl. 1, flexible plastic walls). 
Regarding claim 5, teachings of Richmond are described above and Richmond further discloses each chamber in the plurality of chambers comprises a substance located with the chamber (see Figs. 2, 9; col. 5, ll. 39-48, 65-66; col. 6, ll. 21-32).
Regarding claim 6, teachings of Richmond are described above and Richmond further discloses containers with multiple sealed compartments including nutritional parenteral solution made by combining amino acid (protein) and dextrose (carbohydrate/glucose), with different ingredients in each compartment in order to help with shelf life (see col. 1, ll. 6-25; col. 4, ll. 15-18). 
Regarding claim 7, teachings or Richmond are described above but Richmond does not specifically disclose the one or more ports are two parts. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have port 88 duplicated such that the one or more ports are two ports, since it has been held that mere duplication of parts of a device involves only routine skill in the art unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). In this case, a new and unexpected result would not be produced as an additional port would just allow for additional drainage, which is expected. 
Regarding claim 9, teachings of Richmond are described above and Richmond further discloses the first plurality of septa is configured to be an openable valve/breakable plastic (see Fig. 2; col. 4, ll. 29-44).
Regarding claim 14, teachings of Richmond are described above and Richmond further discloses the protein comprises amino acid solution (see col. 1, ll. 6-25; col. 4, ll. 15-18).
Regarding claim 15, teachings of Richmond are described above and Richmond further discloses the carbohydrate is glucose (see col. 1, ll. 6-25; col. 4, ll. 15-18, dextrose).
Regarding claim 17, teachings of Richmond are described above and Richmond further discloses the multichamber device comprises six columns of chambers 80 (see Fig. 10).
Regarding claim 19, teachings of Richmond are described above and Richmond further discloses the multichamber device comprises a first port and a second port (see Fig. 10, ports at top of bag as well as multiple connecting ports 82 wherein bottom/top of tube 24 (see Fig. 2) have ports to allow fluid into/out of tube.
Regarding claims 20 and 21, teachings of Richmond are described above and Richmond further discloses the first port connects to the interior of the main chamber (see Figs. 2, 10; bottom port of tube adjacent main chamber 86 would be first port) and second port connects to one of the columns of chambers (see Figs. 2, 10; top port of tube adjacent chamber 80).
Regarding claim 23, teachings of Richmond are described above and further disclose the six columns each comprise a plurality of chambers (see rejection of claim 1, each column would have three chambers, which can be broken up into a plurality of second chambers and a plurality of chambers). 
Regarding claim 24, teachings of Richmond are described above and Richmond further discloses that each second chamber contains a substance (see Figs. 2, 9; col. 5, ll. 39-48, 65-66; col. 6, ll. 21-32), a first set of second chambers located in a first column contains a pre-determined amount of a first substance (see rejection of claim 1, each amount would be pre-determined as it would be whatever the size of each second chamber is and each column is divided into chambers allowing for dosages of the same substance), wherein the first substance in the first set of chambers in the first column is different from a second set of chambers in a second set of chambers in a second column that contains a second substance (see col. 2, ll. 17-23, different medical fluids mixed disclosed, which would include having different fluids in each column), wherein the first and second substances are in the first set and second sets of second chambers in a pre-determined amount, respectively (see rejection of claim 1, each amount would be pre-determined as it would be whatever the size of each second chamber is).
Regarding claim 25, teachings of Richmond are described above and Richmond further discloses the first and second substances are amino acid (protein) and dextrose (carbohydrate/glucose) (see col. 1, ll. 6-25; col. 4, ll. 15-18). 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richmond in view of Igota et al. (US 2007/0084736).
Regarding claim 4, teachings or Richmond are described above but Richmond does not specifically teach the material selected from the group consisting of polycarbonate, ethylene vinyl acetate, polyvinyl chloride, polypropylene, and copolyester ether.
Igota discloses a multichamber device (see Fig. 4) allowing for the mixing of components within the multichamber device, and therefore is considered analogous art to the device disclosed in Richmond. Igota describes the mutlichamber device comprising a flexible material (see para. 12) making up the film of the bag structure walls, the flexible material being polypropylene (see para. 50). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the flexible material of the walls of Richmond be propylene, Igota disclosing propylene being a flexible material used in walls of a multichamber device, and as the selection of a known material based on its suitability for its intended use has been found to support a prima facie obviousness determination. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond in view of Rose (US 2016/0000652).
Regarding claim 8, teachings of Richmond are described above but Richmond does not specifically teach the one or more ports includes a port configured to allow effusion of a substance from the main chamber into a tube. 
Rose discloses a multichamber device comprising a port 23, 24, 25 to allow effusion of a substance from a main chamber 1 to be infused to a patient via a spike, luer lock, or needle (see para. 45). It would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention to additionally add ports to allow infusion of a substance from a main chamber to be infused to a patient via a spike, luer lock, or needle, this addition disclosed by Rose and allowing for different types of connection to allow the infusion fluid to exit the device and be provided for infusion. Consequently, these ports would allow for effusion of the substance within the main chamber from the main chamber into a tube. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond in view Igota et al. (US 2007/0084736) and further in view of Isono et al. (US 5,871,477).
Regarding claim 10, teachings of Richmond are described above but Richmond does not specifically teach the electrolyte is selected from a group consisting of sodium, potassium, magnesium, phosphate, bicarbonate, acetate, and calcium.
Igota discloses a high calorie liquid for intravenous infusion for a nutrient care containing an electrolyte (see para. 2), as well as mixing an intravenous infusion for nutrient care within the multichamber device and placing different components of the infusion into different chambers (see para. 25). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have an electrolyte in one of the chambers, as Igota discloses different liquid going into different chambers to then be mixed (see para. 25, 63-65) as well as that electrolyte mixed with amino acid and carbohydrate to create an intravenous infusion (see para. 2), so therefore adding the electrolyte to one of the chambers would allow for an intravenous infusion that would help treat a patient.
Isono discloses that a well-known electrolyte for nutrition is sodium, potassium, magnesium, and calcium (see col. 8, ll. 30-33).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the electrolyte include sodium, potassium, magnesium, and calcium, as disclosed by Isono, as this would help provide nutrition via electrolytes. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond as applied to claim 21 above, and further in view of Trouilly et al. (US 8,485,727).
Regarding claim 22, teachings of Richmond are described above and Richmond further discloses containers with multiple sealed compartments including nutritional parenteral solution made by combining amino acid and dextrose, with different ingredients in each compartment in order to help with shelf life (see col. 1, ll. 6-25; col. 4, ll. 15-18). 
Trouilly discloses multi-chamber container allowing selective admixing of two or more solutions contained in the chambers such as nutritional solutions of lipids, carbohydrates, amino acids and electrolytes with the separate chambers helping with long term storage and selective administration (see col. 1, ll. 8-29) as well as lipid emulsions being generally one component of a parenteral nutritional solution (see col. 2, ll. 30-31). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have one of the chambers of Richmond to include lipids to help with creating a nutritional parenteral solution, as Richmond discloses creating a nutritional parenteral solution with the multichamber device and Trouilly discloses lipid emulsions added to a multichamber device for creating a parenteral nutritional solution. There are limited chambers in which to place the lipids and a person of ordinary skill has good reason to pursue the known options (either in chambers 80 or chamber 86 of Fig. 10 of Richmond) within their technical grasp. As such, it would have been obvious to a person having ordinary skill in the art to place the lipids in one of the columns of chambers, as there are limited chambers into which to place the lipids and it would have been obvious to place the lipids in any one of the chambers which would lead to it being mixed to form the nutritional parenteral solution.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond in view of Balteau (US 2009/0166363).
Regarding claim 26, teachings of Richmond are described above but Richmond does not specifically disclose the main chamber comprises a gradient measurement. 
Balteau discloses multiple chambers of a multi-chambered container including unit markings (gradient measurement) showing volume remaining to inform the user how much of the component has been removed from that chamber (see para. 27). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the main chamber include unit markings (gradient measurement) showing volume remaining to inform the user how much of the component has been removed from that chamber, as disclosed by Balteau.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781